.’




                      ,:.


                      ,;,OFFICE OF THE ATTORNEY    GENERAL   OF   TEXAS
                                          AUSTIN

       wlm.2. MlHEl
       Am0”“a-r
             GI”Ru




                X&aarahlo~-Xowr P. Ralaey,
               Prb8lbm8
.,
:.:f
             Dr. IibabrP. FfaiIIbY,
                                 - PWb        0


              four offtie a8 to uhethig or notIthb Board of Rodent8 0r
          = ' thb Vzkiraraityis legellr bbpbblb or aoobpting (Ldeed to
              thb mperty.
                       VOX your further infoamatioa in this ac0aeotion,
  :                                     Aran~8 Propxtla8, Ina. eon-
             I bbg to ray that the .Pb~?t
   I         nymd to the Board of Ro@ati ior the un of the U&mrai~      a
            ot Ton8 *or a LabOrat~ of ObMwapw            a traot of10 aoxea,
            mm. ox less, out of the northeast oormr of the ifllllamLit-
            a.6 surtey. T&J traot 16 ldjroent to axulon the west aid6 of
            thb Unit@&stitea Rtabrvbtion    On the north   end of yUr;tanf~ X8-
            land InNwoea Oouuty, Texar. The dead warnrm the nomInali
            oonmlbevratlonof $1.00. Thlm traot has proven to be lmprao-
            tloeblo for.the purpose of soristruating   bulldIn& tkereon Ima-
            'aauabof ~the:laOkor bsaahrat6r   faollltl~8 but In vi&f of the
            rO0t that $42abjolnr the Ooveramm t traot it may bo used In
            ocsrmotionrfl@ the latter trreetSor weanography pur~oaea~
                        I,~.
  !.                  .!'Wb~'prOQO~b to pay   thb J%XldJia% OOnIIidbr8ti~   fotfhb
            ocmveyanw out of a @ant of $eS,OOO ma&b to The Unltwaie
            0rTbraa byth0 OsneraJ Wtmoetien Beard for the ~~~9080 or
            oonstraotlng and atrlntalalng
                                        a Xarlno ~Blologlo6lLaborateEy
            0n the ou3.r 0r .Mexlao.
                              .. :
                       -fn   +h0)~ the fast that &be ?taGgoln 608st3oa
            we8 maab to.the .Boardof R,bgwt8, in tZU8t, tar &h0 Mib~t&fiO
.:::.:j     p&go*   abovb: outllnbd,   the foard would 8obm to ha-0 thb bu@hor-
            ity to.~opoir*thia   proportybyoon~y~o.   frolllfboU.8.Qon~-
            -at -4~     thb‘ prorfilOn#oi IlrtloU 88A4b, Vemn’# .AnotaW6
                            Texas. Thla
            ~itU.atatutw~:~.of                    otetutb   xbada aa iollowar
Dr. Haabr P. Rainmy - pgb S


          It l@ OUT opbion  that thb Board of Rogentao?
The Unlver~lt7of Texaa d-p@ hwb authorityto loobpli
the dbad Of OonreyanM btbbntbd,  Or t0 bo OEIoUtbd in thb
manor d(laoxlbed br you, 8nd tilutArtlalb ?iaUb, of the
Rb+ab& Civil St+tutba Vemw~a aodltioatlon,     quotbd8y
you) ooastltutaa*mot ion than?or.

                    i.
                                 very truly your8   .
                              ATT-    OEWERAL OY TXAS


                              BP (81’       OOib 8pSW
                                             Aaaiatant




APPROVEDAEI%II~(, 1W                 AlPPitovxD
(a) Orovbr SolSam                    opinionhmitow
Yirat Aaalatant Attorwy Obwral       Br BeWeB. Ohairawr




                                                            .